DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following informalities:  
It is noted that many of the drawing sheets including a “Fig. #” label at the top of the page and multiple views separately labeled as “(A)”, “(B)”, “(C)”, etc.  However, 37 CFR 1.84(u)(1) states “u) Numbering of views.  (1) The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s).  Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter.  View numbers must be preceded by the abbreviation ‘FIG.’”  Therefore, for example, when looking at Figure 1, it is suggested that the drawing sheets be amended to delete the label “Fig. 1” at the top of the page and instead amend each drawing view to be separately labeled as “Fig. 1(A)” and “Fig 1(B),” for example.  Note similar changes should be made to Figures 3-9 and 11-18.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Del-Aguila et al. (US 2018/0022123 A1).
With respect to claim 1, Del-Aguila et al. teach a printing jig which supports an object 30, 30’ to be printed and is placed in an inkjet-type printer 10 when the object is being printed, the printing jig comprising:
a mounting surface (i.e., upper surface of sheet 26) on which the object  30, 30’ is to be placed; and
a positioning part for positioning the object, the positioning part including a protrusion 36, 36’ preformed on the mounting surface so as to be brought into contact with at least part of the object 30, 30’ placed on the mounting surface,
wherein the protrusion is made of deposited and cured ink used by the inkjet-type printer.  See, paragraphs [0012], [0014]-[0015], and [0039]-[0050] and Figures 1-5 in particular.
With respect to claim 2, Del-Aguila et al. teach a printing jig wherein the object 30 is a flat-shaped member and the protrusion 36 is placed so as to be brought into contact with a lateral side of the object at two or more positions, for positioning the object in a rotational direction and two perpendicular directions in the mounting surface.  See, in particular, Figure 1 and paragraphs [0034] and [0050].
With respect to claim 13, Del-Aguila et al. teach a printing jig wherein objects 30’ on which different prints are to be made can be placed on the mounting surface 26 side-by-side and markings 36’ respectively corresponding to the prints are printed in advance at respective positions on the mounting surface where the objects 30’ are to be placed.  See paragraphs [0044]-[0045] and Figure 4.    

forming the printing jig according to claim 1, comprising:
depositing ink by inkjet printing on a mounting surface (i.e., upper surface) of a jig plate or a jig sheet 26 which can be placed in an inkjet-type printer 10 (Fig. 3, paragraph [0039]), and
curing the ink to form the protrusion 36, 36’ (see paragraphs [0015] and [0047] for a description of curing the ink to form the rigid protrusions on the surface);
placing an object 30, 30’ to be printed on the mounting surface so that at least part of the object comes into contact with the protrusion 36, 36’, thereby positioning the object relative to the protrusion (Figs. 1 and 4, paragraph [0040]), and
inkjet printing on the object 30, 30’ (paragraph [0040]).  See, paragraphs [0012], [0014]-[0015], and [0039]-[0050] and Figures 1-5 of Del-Aguila in particular.
With respect to claim 15, Del-Aguila et al. teach wherein the same printer is used in the steps of forming the printing jig and the inkjet printing on the object, as described in paragraphs [0012] and [0014].   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Del-Aguila et al. (US 2018/0022123 A1).
With respect to claims 3-12, Del-Aguila et al. teach a printing jig as recited with the exception of the object being an indicator panel, a dial of a timepiece, or a timepiece component and the protrusion(s) being provided in the specific configurations to engage with the object in the various manners as recited.  Note Del-Aguila et al. teach a variety of 3D objects may be printed as set forth in paragraphs [0003] and [0044]-[0045] and teach printing on protrusions on the mounting surface to engage and hold the object as described in paragraphs [0034], [0037], [0047]-[0050].  Note Del-Aguila et al. teach the jig should primarily be shaped 
With respect to claim 3 in particular, note Hayashi et al. teaches the object 30 is an indicator panel 32 including an uneven portion 31, 33, 34 on a lateral side thereof, the uneven portion having projections and recesses in the circumferential direction of the indicator panel, and the protrusion 21a-21c, 23 is placed so as to be brought into contact with at least the uneven portion of the indicator panel.  See Figures 5-6 in particular.
With respect to claim 4 in particular, note Hayashi et al. teaches the indicator panel 32 is a dial of a timepiece, the uneven portion of the dial is an engagement portion 35 which is to be engaged with a movement or an inner frame holding the movement, and the protrusion 21b is placed so as to be brought into contact with at least the engagement portion of the dial.

With respect to claim 6 in particular, Hayashi et al. teaches the protrusion 21a has a wall shape so as to surround the indicator panel 32 placed on the mounting surface and be brought into contact with the lateral side of the indicator panel, the positioning part further comprises a second protrusion 21b, and the second protrusion has a shape similar to that of the protrusion.  See Figure 5 of Hayashi et al.  Again note that Del-Aguila et al. teaches a printing jig including protrusions made of the ink deposited and cured on the mounting surface.  Therefore, it would have been obvious to one of ordinary skill in the art to provide the printing jig of Del-Aguila et al. to form a plurality of protrusions by the ink deposited and cured on the mounting surface in the arrangement to hold an indicator panel as taught by Hayashi et al. to provide a printing jig that allows for precise positioning of timepiece components while printing.     
With respect to claim 7 in particular, note Hayashi et al. teach the protrusion 21a has a cut 21d on the circumference thereof as described in column 7, lines 21-28.
With respect to claim 8 in particular, again note that while neither Del-Aguila et al. or Hayashi et al. specifically teach the uneven portion of the indicator panel is asymmetric with 
With respect to claim 9 in particular, Hayashi et al. teaches the object 30 is a timepiece component having a projection 31 on a bottom thereof, and the protrusion 23a is placed so as to be brought into contact with the projection of the timepiece component, as described in column 6, lines 13-27 and lines 56-64. 
With respect to claim 10 in particular, note Hayashi et al. teaches the printing jig 20 includes a protrusion 23a that has a recess 23b into which the projection 31 of the timepiece component 30 placed on the mounting surface is fitted, as shown in Figures 5-6.
With respect to claim 11 in particular, note Hayashi et al. teaches the outer diameter of the protrusion 23a, 21c is smaller than that of the timepiece component 32, as shown in Figures 5 and 6.
With respect to claim 12 in particular, note Hayashi et al. teaches the object is a timepiece component 30 having an opening 31 and the protrusion 23a is placed so as to be brought into contact with an inner wall of the opening of the timepiece component as described in column 6, lines 13-27.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Edwards et al. (EP 3 090 877 A1), Akao (JP 2018-114702 A) and Kambayashi et al. (JP 2018-144451 A) each teach a printing jig having similarities to the claimed subject matter that are readily apparent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161.  The examiner can normally be reached on M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

lje
March 10, 2021